Title: From Thomas Jefferson to Robert Smith, 19 September 1801
From: Jefferson, Thomas
To: Smith, Robert


Dear Sir
Monticello Sep. 19. 1801.
The letters of the 7th. 8th. 11th. & [14]th. inst. from yourself and your chief clerk came to hand the day before yesterday. consequently that of the 7th. must have slept a week by the way somewhere. I now return the warrants for the midshipmen signed. I rejoice at the event of your election. it gives solidity to the Union by gaining a legislative & ensuring an Executive ascendancy to republicans, from Georgia to Rhode island inclusive; for I have considerable hopes of a like issue in Delaware. it’s most important consequence is a federal Senator which [assures] us an equality in the Senate, even if the elections of SC. Delaware & Vermont should all go against us. I inclose a letter for Genl. Dearborne but his distance and the pressure of time obliged me to answer to the Indian commrs. myself by acceding to their proposition to change the place of meeting with the Choctaws.—we learn that Dale’s squadron sailed from Gibraltar on the 4th of July, leaving there the Tripoline Admiral with a 28. & 16. and having been assured by him that it was peace between the two nations. but that a few days after the Philadelphia was observed in sight. I imagine Dale had learnt the declaration of war by Tripoli, & sent the Philadelphia [back] & perhaps might be with her himself to cruise for the Admiral. I think the latter certainly got back to Tripoli.—would it not be better to keep the letter to Genl. Dearborne, as I presume we may expect him soon at Washington, where I depend on being myself on or before the last day of [the month.—] I sincerely condole with you on the loss in your family. I have […] to sympathize in these afflictions by having experienced them […]. time and resignation are the only effective physicians, all philosophy on [these] sufferings of nature being vanity. Accept assurances of [my sincere] & respectful attachment.
Th: Jefferson
